SPLIT-OFF AGREEMENT SPLIT-OFF AGREEMENT, dated as of September 5, 2008 (this “Agreement”), with an effective date of August 31, 2008 (the “Effective date”), by and among 1st Home Buy & Sell Ltd., a Nevada corporation (“Seller”), Steve Neil (“Buyer”), Pacific Coast Development Corp., a British Columbia corporation (“PCDC”). R E C I T A L S WHEREAS, on July 1, 2006, Seller acquired233shares of issued and outstandingcommon stock of PCDC (“PCDC Shares”) in exchange for $100,000. PCDC is the operating subsidiary of Seller and Seller has no other business operations. WHEREAS, Buyer desires to acquire the Shares (as defined in Section1.1) from Seller, and to assume, as between Seller and Buyer, for the return to Seller of 300,000 shares of Seller’s common stock owned by Buyer and Seller shall forgive all debts, obligations and liabilities of both Buyer and PCDC owed to the Seller, on the termsand subject to the conditions specified in this Agreement; and, WHEREAS, Seller desires to sell and transfer the Shares to the Buyer,on the terms and subject to the conditions specified in this Agreement. NOW, THEREFORE, in consideration of the premises and the covenants, promises,and agreements herein set forth and for other good and valuable consideration,the receipt and sufficiency of which are hereby acknowledged, the partieshereto, intending legally to be bound, agree as follows. I.PURCHASE AND SALE OF STOCK. 1.1PURCHASED SHARES. Subject to the terms and conditions provided below,Seller shall sell and transfer to Buyer and Buyer shall purchase from Seller, onthe Closing Date (as defined in Section 1.3), all the issued and outstandingshares of capital stock of PCDC (the “Shares”) owned by Seller. 1.2PURCHASE PRICE. The purchase price for the Shares shall be the transferand delivery by Buyer to Seller of 300,000 shares of common stock of Sellerthat buyer owns (the “Purchase Price Shares”), deliverable as provided in Section 2.2 and Seller shall forgive all debts, obligations and liabilities of both Buyer and PCDC owed to the Seller. 1.3CLOSING.
